Nebraska Advance Sheets
	             IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	763
	                           Cite as 289 Neb. 763

         In   re I nterest of
                           Zachary D. and Alexander D.,
                                 18 years of age.
                     children under
            Nebraska Department of Health and Human
                Services, appellant, v. Zachary D.
                   and A lexander D., appellees.
                                    ___ N.W.2d ___

                        Filed January 2, 2015.     No. S-14-263.

 1.	 Contempt: Appeal and Error. In a civil contempt proceeding where a party
     seeks remedial relief for an alleged violation of a court order, an appellate court
     employs a three-part standard of review in which (1) the trial court’s resolution
     of issues of law is reviewed de novo, (2) the trial court’s factual findings are
     reviewed for clear error, and (3) the trial court’s determinations of whether a
     party is in contempt and of the sanction to be imposed is reviewed for abuse
     of discretion.
 2.	 Courts: Contempt. Nebraska’s courts, through their inherent judicial power,
     have the authority to do all things necessary for the proper administration of jus-
     tice. This authority includes the power to punish for contempt which should be
     used sparingly, but is incident to every judicial tribune.
 3.	 Courts: Constitutional Law: Contempt. The power to punish for contempt is
     derived from a court’s constitutional power, without any expressed statutory aid,
     and is inherent in all courts of record.
 4.	 Juvenile Courts. Separate juvenile courts and county courts sitting as juvenile
     courts are courts of record.
 5.	 Courts: Contempt. Neb. Rev. Stat. § 25-2121 (Reissue 2008) provides that every
     court of record shall have the power to punish by fine or imprisonment actions
     that are in contempt of court.
 6.	 Contempt: Words and Phrases. When a party to an action fails to comply with
     a court order made for the benefit of the opposing party, such act is ordinar-
     ily civil contempt, which requires willful disobedience as an essential element.
     “Willful” means the violation was committed intentionally, with knowledge that
     the act violated the court order.
 7.	 Contempt: Proof. Outside of statutory procedures imposing a different standard,
     it is the complainant’s burden to prove civil contempt by clear and convinc-
     ing evidence.
 8.	 Evidence: Words and Phrases. Clear and convincing evidence means that
     amount of evidence which produces in the trier of fact a firm belief or conviction
     about the existence of a fact to be proved.
 9.	 Contempt. The collateral bar rule requires that a party may not, as a general rule,
     violate a court order and raise the issue of its unconstitutionality collaterally as a
     defense in a contempt proceeding.

  Appeal from the Separate Juvenile Court of Douglas County:
Christopher K elly, Judge. Affirmed.
    Nebraska Advance Sheets
764	289 NEBRASKA REPORTS



  Marcie Bergquist, Special Assistant Attorney General, of
Department of Health and Human Services, for appellant.
  Patrick A. Campagna, Britt H. Dudzinski, and A. Jill Stigge,
Senior Certified Law Student, of Lustgarten & Roberts, P.C.,
L.L.O., for appellees.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
  Heavican, C.J.
                      INTRODUCTION
  The separate juvenile court of Douglas County found the
Department of Health and Human Services and Nebraska
Families Collaborative (NFC) in contempt of court. The depart-
ment appeals. We affirm.
                  FACTUAL BACKGROUND
   In April 2005, Zachary D. and Alexander D. were adjudi-
cated in Greeley County, Nebraska, as juveniles under Neb.
Rev. Stat. § 43-247(3)(a) (Reissue 2004) and removed from
their mother’s care and custody. Parental rights as to Zachary
and Alexander were terminated in October 2006. Zachary
was eventually adopted, apparently by his grandmother, but
Alexander remained in foster care.
   Alexander has been diagnosed with attention deficit hyper-
activity disorder, oppositional defiance disorder, and posttrau-
matic stress disorder. In addition, Alexander has borderline
intellectual functioning and suffers from the effects of fetal
alcohol syndrome. Alexander was 3 years old when he was
removed from his mother’s care; at the time of the hearing
in this case, he was 12 years old. According to the record,
Alexander has been placed in at least 17 different foster place-
ments with 12 different families, and additionally has been
hospitalized six times for a total of 73 days and has spent
a year in a day treatment program, 18 months in two dif-
ferent residential treatment centers, and over 6 months in a
group home. As such, it has been difficult to find placements
for Alexander.
                   Nebraska Advance Sheets
	         IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	765
	                       Cite as 289 Neb. 763

   Alexander’s case was eventually moved to the Douglas
County Separate Juvenile Court. In Douglas County, the depart-
ment contracts with NFC for case management services.
   On or around September 18, 2012, after his case was moved
to Douglas County, Alexander was placed in a program with
Envisions of Norfolk, Inc. (Envisions), located in Norfolk,
Nebraska. At this facility, Alexander was provided one-on-
one care. According to Alexander’s NFC caseworker, locating
this facility and program for Alexander took a “substantial”
amount of time. The juvenile court ordered that Alexander
remain in the Envisions program until further order of the
court. The record suggests that Alexander was doing well in
this program.
   However, in late September or early October 2013,
Alexander’s caseworker became aware that NFC and Envisions
were involved in licensing negotiations. Though not entirely
clear from the record, it appears that NFC’s contract with the
department required these programs to be licensed as fos-
ter care placements, but none of the programs were actually
licensed as such.
   In any event, Alexander’s caseworker did not alert the
guardian ad litem, the county attorney, or the juvenile court
of these ongoing negotiations. At some point in early October,
NFC began contacting other foster care providers to look for
placements for Alexander in the event that he was removed
from his Envisions placement. Again, neither the caseworker,
nor anyone else from NFC, alerted any of the stakeholders that
other providers were being contacted. According to the case-
worker, she made an “oversight” that was not “malicious” and
explained that she did not contact anyone at first, because the
move to find other providers was “Plan B” and there were no
plans to change Alexander’s placement.
   A meeting with the caseworker, guardian ad litem, and other
stakeholders was held on October 18, 2013. The caseworker
did not inform anyone at the meeting of the ongoing nego-
tiations or NFC’s ongoing search for another placement. The
caseworker testified that she did not do so because at that time,
Alexander’s placement was not “in jeopardy.”
    Nebraska Advance Sheets
766	289 NEBRASKA REPORTS



   On October 21, 2013, Envisions informed NFC that it did
not wish to pursue licensure as a foster care placement. In
addition, Envisions noted that the daily rate being offered it
for Alexander’s care was inadequate, because it provided less
than a one-half staffing position, when Alexander required
one-on-one care. As such, Envisions gave notice that it was
terminating its services to Alexander on November 1. Though
the caseworker was informed of this development, she did not
notify any of the stakeholders that Alexander’s placement at
Envisions was to end.
   Negotiations continued between NFC and Envisions, and
originally a plan was in place for Alexander to continue at
Envisions until November 30, 2013. But this plan fell through,
apparently due to NFC’s failure to pay Envisions in a timely
manner. On October 29, Envisions reaffirmed that Alexander
would need to be removed from the program on November 1.
It was only then that the caseworker notified the guardian ad
litem and the county attorney of the impending move.
   Alexander was moved into a new foster home on November
1, 2013. The guardian ad litem filed an application for
contempt against the department and NFC on October 30.
Alexander’s new placement was approved by the juvenile court
on November 4.
   Following a hearing on the contempt application, the juve-
nile court found the department and NFC in contempt and
ordered them to pay a fine of $5,000 or purge the contempt
by (1) preparing and distributing “a written policy provid-
ing that it initiate and have immediate contact with the chil-
dren’s Guardians ad Litem, the Deputy County Attorney, as
well as all case professionals, whenever a child’s placement
is threatened by disruption for any reason,” and (2) preparing
and distributing
      a written policy which prohibits the deletion or destruc-
      tion of email and/or hard copy correspondence between
      case managers, their supervisors, utilization management
      personnel, and placement providers for minor children,
      while a case is open and pending before the Juvenile
      Court and for no less than six months following case clo-
      sure and termination of the Court’s jurisdiction.
                       Nebraska Advance Sheets
	             IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	767
	                           Cite as 289 Neb. 763

The basis for this second policy was the deletion by
Alexander’s caseworker of e-mails relating to Alexander and
his change in placement.
   The department appeals.

                ASSIGNMENTS OF ERROR
   On appeal, the department assigns, restated and consoli-
dated, that the juvenile court erred in (1) finding clear and
convincing evidence to hold the department in contempt
and (2) sentencing the department on the contempt finding,
because the court’s sentence was a violation of the separation
of powers doctrine.

                    STANDARD OF REVIEW
   [1] In a civil contempt proceeding where a party seeks reme-
dial relief for an alleged violation of a court order, an appel-
late court employs a three-part standard of review in which
(1) the trial court’s resolution of issues of law is reviewed de
novo, (2) the trial court’s factual findings are reviewed for
clear error, and (3) the trial court’s determinations of whether
a party is in contempt and of the sanction to be imposed is
reviewed for abuse of discretion.1

                          ANALYSIS
Contempt.
   In its first assignment of error, the department contends
that the juvenile court erred in finding it to be in contempt
of court. The department argues that there was no evidence
to show that its violation of the court’s order was willful and
that, moreover, the evidence showing contempt was not clear
and convincing.
   [2-5] We have held that Nebraska’s courts, through their
inherent judicial power, have the authority to do all things
necessary for the proper administration of justice.2 This
authority includes the power to punish for contempt which

 1	
      Spady v. Spady, 284 Neb. 885, 824 N.W.2d 366 (2012).
 2	
      In re Interest of Samantha L. & Jasmine L., 284 Neb. 856, 824 N.W.2d
691 (2012).
    Nebraska Advance Sheets
768	289 NEBRASKA REPORTS



should be used sparingly,3 but is incident to every judicial
trib­une.4 It is derived from a court’s constitutional power,
without any expressed statutory aid, and is inherent in all
courts of record.5 Separate juvenile court and county courts
sitting as juvenile courts are courts of record.6 And Neb. Rev.
Stat. § 25-2121 (Reissue 2008) further provides that “[e]very
court of record shall have power to punish by fine or impris-
onment” actions that are in contempt of court.
   [6] When a party to an action fails to comply with a court
order made for the benefit of the opposing party, such act is
ordinarily civil contempt, which requires willful disobedience
as an essential element.7 “Willful” means the violation was
committed intentionally, with knowledge that the act violated
the court order.8
   [7,8] Outside of statutory procedures imposing a different
standard, it is complainant’s burden to prove civil contempt by
clear and convincing evidence.9 Clear and convincing evidence
means that amount of evidence which produces in the trier of
fact a firm belief or conviction about the existence of a fact to
be proved.10
   Initially, we reject the department’s assertion that the juve-
nile court’s failure to specifically use the term “willful” is rel-
evant. While it is true that the court did not use that term, it did
make oral findings that clearly indicated its belief that NFC’s
actions were intentional and, thus, willful.
   The department directs us to the statement of the juvenile
court made in open court wherein the court noted that it did

 3	
      See State ex rel. Collins v. Beister, 227 Neb. 829, 420 N.W.2d 309 (1988),
      overruled on other grounds, Smeal Fire Apparatus Co. v. Kreikemeier, 279
Neb. 661, 782 N.W.2d 848 (2010).
 4	
      See In re Interest of Samantha L. & Jasmine L., supra note 2.
 5	
      Id.
 6	
      Id.
 7	
      Hossaini v. Vaelizadeh, 283 Neb. 369, 808 N.W.2d 867 (2012).
 8	
      Id.
 9	
      Id.
10	
      R & B Farms v. Cedar Valley Acres, 281 Neb. 706, 798 N.W.2d 121 (2011).
                   Nebraska Advance Sheets
	         IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	769
	                       Cite as 289 Neb. 763

not “think that the Department or NFC acted with the inten-
tion to lose that placement or that they concocted some scheme
to not have the left hand understand what the right hand was
doing within the agency so that the placement was lost.” But
this shows only that the juvenile court did not believe that the
department acted maliciously or with a bad motive. Such a
showing is not required to find contempt; rather, the violation
need only be intentional.
   We also conclude that there was clear and convincing evi-
dence to support the juvenile court’s contempt finding. Neb.
Rev. Stat. § 43-285(3) (Cum. Supp. 2012) provides in part that
the department
      shall file a report and notice of placement change with the
      court and shall send copies of the notice to all interested
      parties at least seven days before the placement of the
      juvenile is changed from what the court originally consid-
      ered to be a suitable family home or institution to some
      other custodial situation.
   The court’s September 10, 2013, order provided that
Alexander “shall remain as placed in the Envisions Program,
until further Order of the Court.” Yet, Alexander was moved
on November 1, 2013, without further order of the court. The
juvenile court’s order approving the emergency placement was
not entered until November 4. The evidence plainly shows
that without notice or permission, Alexander was moved on
November 1, in violation of the court’s order and without the
notice required by § 43-285(3).
   Moreover, if the guardian ad litem, county attorney, and
juvenile court had been notified in a timely manner, the juve-
nile court could have approved a change in placement prior
to the date set by Envisions to move Alexander. And, though
speculative, it is possible that such notification and possible
intervention by the guardian ad litem or others could have
prevented or delayed yet another move for a child who has
already been in so many different placements. In the end, we
agree with the guardian ad litem’s observation that, apparently,
the department felt it was easier to beg for forgiveness than to
ask for permission.
    Nebraska Advance Sheets
770	289 NEBRASKA REPORTS



   We review the juvenile court’s factfinding for clear error,
and we find none. We further find no abuse of discretion in
the juvenile court’s finding of contempt. The department’s first
assignment of error is without merit.

Sentence.
   The department also assigns that the juvenile court erred
in its sentence for contempt. The department and NFC were
ordered to prepare and distribute to all departmental and NFC
employees a written policy regarding notifications in the event
of a possible change in placement, and also to prepare and
distribute a written policy regarding the retention of electronic
records. The department argues that such was in violation of
the doctrine of separation of powers, because by so ordering,
the judicial branch has infringed upon the executive branch’s
ability to administer itself, and further argues that if the coer-
cive part of the sentence fails, the remaining sanction is puni-
tive, which is impermissible.
   [9] As an initial matter, the guardian ad litem argues that
the collateral bar rule prevents this court from considering the
department’s constitutional argument. That rule requires that “a
party may not, as a general rule, violate a court order and raise
the issue of its unconstitutionality collaterally as a defense in
a contempt proceeding.”11 But on these facts, we find the col-
lateral bar rule inapplicable. The department has preserved its
constitutional argument by appealing from the order which it
contends is unconstitutional.
   Still, we find no merit to the department’s contention. The
crux of the department’s argument is that the doctrine of sepa-
ration of powers is violated when the judicial branch imposes
an order on the executive branch requiring it to institute and
distribute a particular policy, because such a policy amounts to
a rule or regulation and it is solely the function of the executive
branch to promulgate its own rules and regulations.
   But the policies which the juvenile court has ordered the
department and NFC to create are not rules and regulations.

11	
      Sid Dillon Chevrolet v. Sullivan, 251 Neb. 722, 733, 559 N.W.2d 740, 748
      (1997).
                   Nebraska Advance Sheets
	         IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	771
	                       Cite as 289 Neb. 763

Rules and regulations are defined by Neb. Rev. Stat. § 84-901(2)
(Reissue 2014) as
      any rule, regulation, or standard issued by an agency,
      including the amendment or repeal thereof whether with
      or without prior hearing and designed to implement, inter-
      pret, or make specific the law enforced or administered
      by it or governing its organization or procedure. Rule
      or regulation shall not include . . . rules and regulations
      concerning the internal management of the agency not
      affecting private rights, private interests, or procedures
      available to the public . . . .
   The two policies at issue here are akin to those that con-
cern “the internal management of the agency.” Moreover,
while these policies certainly relate to statutes governing the
juvenile court process, they are not “designed to implement,
interpret, or make specific the law enforced or administered
by it or governing its organization or procedure.” Rather, these
policies are intended to provide notice to all departmental and
NFC employees of certain requirements of state law relating to
notice of changes in placement and records review and reten-
tion policies.
   For example, the first notice referenced by the juvenile
court in its purge plan—regarding notification to be given to
the stakeholders in the event of a threatened change in place-
ment—in part refers to § 43-285(3), which provides that the
department must “file with the court a report stating the loca-
tion of the juvenile’s placement and the needs of the juvenile”
at least every 6 months, and shall also file a report and notice
of placement change with the court and “all interested par-
ties at least seven days before the placement of the juvenile is
changed from what the court originally considered to be a suit-
able family home or institution.”
   In addition, the failure of the department to notify stakehold-
ers that Alexander might be moved could interfere with the
guardian ad litem’s ability to carry out his or her powers and
duties. A guardian ad litem is to
      make every reasonable effort to become familiar with the
      needs of the protected juvenile which (i) shall include
      consultation with the juvenile within two weeks after
    Nebraska Advance Sheets
772	289 NEBRASKA REPORTS



      the appointment and once every six months thereafter
      and inquiry of the most current caseworker, foster par-
      ent, or other custodian and (ii) may include inquiry of
      others directly involved with the juvenile or who may
      have information or knowledge about the circumstances
      which brought the juvenile court action or related cases
      and the development of the juvenile, including biological
      parents, physicians, psychologists, teachers, and clergy
      members [and is also]
         . . . responsible for making recommendations to the
      court regarding the temporary and permanent placement
      of the protected juvenile.12
   And the second notice referenced in the juvenile court’s
purge plan—regarding records retention—is necessitated both
by the specifics of the juvenile code, which define confiden-
tial records and allow access to those records by order of
the court,13 and by more general state law, which states that
such records should not be “mutilated, destroyed, transferred,
removed, damaged, or otherwise disposed of, in whole or in
part, except as provided by law.”14
   Given the specific and narrow reach of the notices ordered
by the juvenile court, we find no abuse of discretion in the
sanction imposed and, thus, find no error. The department’s
second assignment of error is without merit.

                      CONCLUSION
   The juvenile court’s finding of contempt and sanction
is affirmed.
                                              Affirmed.

12	
      Neb. Rev. Stat. § 43-272.01(d) and (f) (Cum. Supp. 2014).
13	
      Neb. Rev. Stat. § 43-2,109 (Reissue 2008).
14	
      Neb. Rev. Stat. § 84-1213 (Reissue 2014).

   Stephan, J., dissenting.
   I respectfully dissent. While I do not condone the actions
of the department or NFC in this case, I cannot agree with the
majority that those actions constituted civil contempt.
                        Nebraska Advance Sheets
	              IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	773
	                            Cite as 289 Neb. 763

    As the majority correctly notes, willful disobedience of a
court order is an essential element of civil contempt.1 To estab-
lish this element, it must be shown by clear and convincing
evidence that the party acted intentionally and with knowledge
that the act was in violation of a court order.2 The starting point
of the analysis should be the language of the order allegedly
violated. Here, the guardian ad litem alleged that the depart-
ment and NFC were in contempt for violating two provisions
of the juvenile court’s September 10, 2013, order. The first
provision stated: “IT IS HEREBY ORDERED that the minor
child is to remain in the custody of the . . . department . . . for
adoption planning and placement consistent with the Court’s
permanency objective. Alexander . . . shall remain as placed
in the Envisions Program, until further Order of the Court.”
The second provision stated: “IT IS FURTHER ORDERED
that the . . . department [and NFC] shall secure and present to
all parties a list of all medical, mental health, educational and
therapeutic services required by the minor child, Alexander
. . . .” I note that when the application for contempt was filed
on October 30, Alexander remained in the placement ordered
by the court; he was not removed from the Envisions pro-
gram until November 1, when the program would no longer
keep him.
    In its contempt order, the juvenile court found a violation
of only that part of its prior order which required Alexander to
remain as placed in the Envisions program until further order
of the court. The court found this directive was violated, “due
solely to financial dealings and misdealings by [NFC],” by
delaying a payment which would have enabled Alexander’s
placement in the Envisions program to continue until the end
of November. It further found that the department and NFC

 1	
      See, Hossaini v. Vaelizadeh, 283 Neb. 369, 808 N.W.2d 867 (2012); Smeal
      Fire Apparatus Co. v. Kreikemeier, 279 Neb. 661, 782 N.W.2d 848 (2010),
      disapproved on other grounds, Hossaini, supra note 1.
 2	
      See, Hossaini, supra note 1; Klinginsmith v. Wichmann, 252 Neb. 889, 567
N.W.2d 172 (1997), overruled on other grounds, Smeal Fire Apparatus
      Co., supra note 1.
    Nebraska Advance Sheets
774	289 NEBRASKA REPORTS



“failed to keep a critical party, the child’s Guardian ad Litem,
apprised of developments as the situation, and the child’s
placement, unraveled.”
   The record certainly reflects that the circumstances which
led to the termination of the placement could have been man-
aged in a more efficient and effective manner by the depart-
ment and NFC. When NFC first learned on October 21, 2013,
that Envisions had decided to terminate the placement because
of ongoing payment and licensing issues, it did not immedi-
ately notify the guardian ad litem. However, the NFC case-
worker specifically denied that NFC formulated any plan to
move Alexander without court approval and testified that the
“plan all along” was for him to remain at Envisions. As of
October 25, NFC believed it had negotiated for Alexander to
remain at Envisions at least until the end of November. When
that agreement collapsed on October 29, because “internal
hiccups” within NFC delayed payment to Envisions, the NFC
caseworker contacted the guardian ad litem and informed him
of the situation. On the same date, internal correspondence
between NFC employees noted that “Alex is court ordered to
be at Envisions” and that it would be necessary to secure “a
new order to move him.” In the end, it was clearly Envisions,
not the department or NFC, which made the decision that
Alexander would no longer be allowed to remain in the place-
ment after November 1.
   It is clear from the record that mistakes were made. But
that does not mean that there was a willful violation of the
placement order by either the department or NFC.3 I find no
clear and convincing evidence in the record that either the
department or NFC took any action, or refrained from taking
some action, with the knowledge that by doing so, they were
violating the placement order. And, apparently, neither did the
juvenile court. It made no specific finding of willful disobedi-
ence of the placement order. The majority acknowledges this,
but concludes that such a finding was unnecessary in light of
“oral findings” made by the juvenile court.

 3	
      See Klinginsmith, supra note 2.
                       Nebraska Advance Sheets
	             IN RE INTEREST OF ZACHARY D. & ALEXANDER D.	775
	                           Cite as 289 Neb. 763

   As to whether a specific finding of willful disobedience is
required, we have said that “[t]o find a party in contempt in
juvenile court, there must be a finding of willful violation of a
juvenile court’s order.”4 This record contains no such finding,
either written or oral. The oral finding to which the majority
apparently refers is the following comment by the juvenile
court at the sentencing hearing:
         I don’t think that the Department or NFC acted with
      the intention to lose that placement or that they concocted
      some scheme to have the left hand not understand what
      the right hand was doing within the agency itself so that
      the placement was lost. You had somebody from the
      agency work with the placement and reach some type
      of an accord contingent on money being paid. The other
      hand and the agency did not get the money paid, and the
      placement came back and said, it’s over, and that was it.
      And all of a sudden the agency itself, NFC, [the depart-
      ment], the guardian ad litem, and the Court were faced
      with a situation where we had a child who needed serv­
      ices who was out on the street, so to speak. All of that
      could have been avoided.
   This is a finding of bureaucratic malfeasance, but not will-
ful disobedience of a court order. Any doubt on that point
is dispelled by the actual language of the contempt order, to
which the majority does not refer. Specifically, the juvenile
court found that the department, “through its lack of supervi-
sion of its contracted agent, [NFC], is in direct violation of
the Court’s September 10, 2013 Court Order affecting the
child’s Placement, and is therefore in contempt of Court.”
(Emphasis supplied.)
   While I do not take issue with the factual finding of the
department’s “lack of supervision,” I think the juvenile court’s
conclusion that failure to supervise constitutes civil contempt
is incorrect as a matter of law. The placement order in ques-
tion is silent with respect to the department’s responsibility
to supervise NFC, and thus a failure to supervise would not

 4	
      See In re Interest of Thomas M., 282 Neb. 316, 325, 803 N.W.2d 46, 54
      (2011).
    Nebraska Advance Sheets
776	289 NEBRASKA REPORTS



itself violate any provision of the order. A court cannot hold
a person or party in contempt unless the order or consent
decree gave clear warning that the conduct in question was
required or proscribed.5 A fair inference can be drawn that
had the department supervised NFC more diligently, or noti-
fied the guardian ad litem of the problems with the placement
at an earlier date, the decision of Envisions to terminate the
placement might have been averted or delayed. But that is
not the issue. Rather, the question is whether the department
intentionally took or refrained from taking some action with
the knowledge that its conduct would violate the court order.
While the department’s failure to supervise NFC may have
been careless or negligent, there is nothing in the record to
suggest the department acted intentionally and with knowl-
edge that its conduct would violate the placement order.
   The majority attempts to buttress its position by observing
that the department did not file a report and notice of place-
ment change in the time period required by Neb. Rev. Stat.
§ 43-285(3) (Cum. Supp. 2012). While that may be true, the
statute is not incorporated in the placement order and the juve-
nile court made no reference to a violation of this specific stat-
ute in its contempt order. More important, there is no evidence
that the department’s delay in giving statutory notice was an
intentional act done in knowing violation of the placement
order. To the contrary, the record reflects that up until October
29, 2013, when negotiations between NFC and Envisions broke
down and NFC notified the guardian ad litem that the place-
ment would end on November 1, the department and NFC
believed that the placement would continue at least through the
end of November.
   Because the essential element of willfulness was not proved,
the department’s failure to properly supervise NFC or its fail-
ure to give the guardian ad litem earlier notice of the dispute
with Envisions could not constitute civil contempt as a mat-
ter of law. I would, therefore, reverse, and vacate the con-
tempt order.
   Connolly, J., joins in this dissent.

 5	
      Smeal Fire Apparatus Co., supra note 1.